Per Curiam : It appears from the record that final judgment was rendered before the motion for a new trial was made. The entering of such a motion after judgment could not operate in any way to suspend the judgment or to impair its force or conclusiveness in the court below. It is possible the motion for a new trial was made, in order of time, before the judgment was pronounced, and the entries, by mistake, making it appear to have been made subsequently. Even if that be so, the effect of the record would be the same; for the rendering of the judgment would of itself have to be regarded as a denial of the motion for a new trial, and would he none the less a final judgment because of the omission of a formal overruling of the motion. The motion to dismiss the writ of error upon the ground alleged must be denied. We think, upon the other motion, the affidavit presents sufficient grounds for a rule upon the plaintiff in error to file- a bond for costs, or show cause why that should not be required, and it will be so entered. Hule nisi.